Citation Nr: 1033923	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-29 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

Entitlement to service connection for degenerative disc disease 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1989 to May 1992 
and September 1999 to December 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the Veteran was initially denied service 
connection for degenerative disc disease of the lumbar spine in a 
June 2003 rating decision.  However, evidence associated with the 
claims file since the issuance of the June 2003 decision includes 
service treatment records dated from September 1989 to May 1992.  
The exact date of receipt of these records is not clear.  
However, the June 2003 rating decision specifically noted that 
service treatment records for the period from September 1989 to 
May 1992 had not been received.   

Applicable regulations provide that, at any time after VA issues 
a decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when VA 
first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of the same section (which defines 
new and material evidence).  The regulation further identifies 
service records related to a claimed in-service event, injury, or 
disease as relevant service department records.  38 C.F.R. 
§3.156(c)(1)(i).  As such, new and material evidence is not 
needed to reopen a previously denied claim when relevant service 
treatment records and/or any other relevant service department 
records are received after a prior final denial.  Rather, the 
claim is simply reviewed on a de novo basis. 

In the instant case, the Board finds that the newly received 
service treatment records relate to an in-service event relevant 
to the Veteran's claimed low back disability.  Specifically, such 
records demonstrate the Veteran was seen on several occasions for 
complaints of low back pain, to include references to a back 
injury related to a parachute jump.  Therefore, the newly 
received service treatment records fall outside of the scope of 
38 C.F.R. § 3.156(c) and, as such, the Board will consider his 
claim of entitlement to service connection for degenerative disc 
disease of the lumbar spine on a de novo basis.

REMAND

The Veteran is seeking entitlement to service connection for 
degenerative disc disease of the lumbar spine.

Service treatment records indicate the Veteran complained of and 
was treated for low back pain on several occasions during 
service.  In April 1990, the Veteran sought treatment for 
injuries he sustained after he fell off his bunk bed.  He had 
contusions to his lower back and was diagnosed with blunt trauma 
to the back.  Several days later he returned complaining of low 
back pain and he was diagnosed with a fractured rib.  

In January 1992, the Veteran complained of low back pain and pain 
in his right leg that occurred during a jump.  Examination 
revealed spasms in the lower back and decreased range of motion.  
X-rays demonstrated normal alignment of the thoracic and lumbar 
spine.  He was diagnosed with a muscle strain and given pain 
medication.  The Veteran returned the following day complaining 
of low back pain and reported that the medicine he was given had 
no effect.  There was some noted swelling of the T-12 
paravertebral region and decreased range of motion.  He was 
diagnosed with a muscle spasm/contusion.  

In February 1992, the Veteran returned for follow up of low back 
pain.  There was still some residual pain between T12-L1.  He was 
diagnosed with an intervertebral disc contusion.  Several weeks 
later, he returned to the clinic complaining of back pain for the 
prior three weeks.  There was tenderness to the T-10-21.  X-rays 
demonstrated a questionable spinal fracture.  He was diagnosed 
with unresolved low back pain and instructed to continue with 
physical therapy.  In the Veteran's Report of Medical History for 
his separation examination in March 1992, he noted that he had 
recurrent back pain.

The Veteran was afforded a VA examination in September 2005.  The 
examiner stated he could not attribute the Veteran's back 
condition to military service without resorting to speculation 
because military service treatment records only documented a 
single episode of mid-back pain secondary to a parachute jump in 
1992.  The examiner further stated that the Veteran reported he 
had several episodes of lower back pain as a result of parachute 
jumps and if these military records would become available, the 
examiner's opinion would be altered.  

The Board finds the VA examiner's opinion to be inadequate.  The 
examiner did not note the other instances of low back pain and 
treatment during service.  Furthermore, the VA medical opinion 
previously obtained was based partially on the fact that there 
was a lack of evidence in the service treatment records of 
diagnoses during service.  The Court has held that an 
examination is inadequate where the examiner relies on the 
absence of evidence in the service treatment records to provide 
a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  A new opinion must be obtained.  In rendering this 
opinion, the examiner must consider the Veteran's statements 
regarding the occurrence of the disorder in service, in addition 
to his statements regarding the continuity of symptomatology. 

Additionally, the Veteran has not yet been provided with notice 
regarding the effective date and disability evaluations available 
when service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  First, the Veteran should be given 
notice of how effective dates and 
disability ratings are formulated in 
accordance with Dingess/Hartman.

2.  Obtain and associate with the claims 
file any updated VA treatment records.

3.  After any available records have been 
obtained and associated with the file, 
obtain an addendum opinion.  If necessary, 
afford the Veteran a VA examination for 
his lumbar spine disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  


The examiner is requested to review all 
pertinent records associated with the 
claims file, including all service 
treatment records and the account of the 
Veteran's onset of lumbar pain during 
service and the continuity of 
symptomatology after service.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
lumbar spine disorder had its onset in 
service or is causally or etiologically 
related to the Veteran's service.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  If an opinion cannot be provided 
without resorting to mere speculation, the 
examiner should state such and provide 
supporting rationale.  The claims folder 
must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder 
has been reviewed.

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.

5.  After all of the above actions have 
been completed, readjudicate the claims.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


